DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it’s unclear whether “a fracturable body” actually fractures when “the strain detector fractures” or just capable of being coming fractured. Further clarification is respectfully requested. 
Regarding claim 12, the phrase “greater than 2 times” is vague and ambiguous because it’s unclear whether the “change in resistance” is greater than a previous value or a different value. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (U.S. pat. No. 9,086,267) (hereafter Ahmad) in view of Feng (Pub. No. US 2012/0235693) (hereafter Feng).
Regarding claim 1, Ahmad teaches an apparatus comprising: 
(a) a circuit board (i.e., circuit board 105) (see Fig. 1); 
(b) a strain detector (i.e., strain capacitor 135) (see Fig. 1) including a fracturable body (i.e., ceramic dielectric 210) (see Fig. 2) including a conductive member deposited thereon (i.e., electrodes 205) (see Fig. 2); 
(c) said strain detector including a pair of conductive end caps affixed to respective ends of said fracturable body (i.e., capacitor terminations 215) (see Fig. 2); 
(d) said strain detector supported by said circuit board and configured such that said fracturable body fractures when said circuit board undergoes excessive strain (i.e., a crack 230 may form through electrodes 205 and ceramic dielectric 210 when circuit board 105 is subjected to a strain threshold while strain capacitor 135 is mounted on circuit board 105) (see Column 2, lines 29-57); 
(e) a strain monitor configured to detect when said strain detector fractures by sensing between said pair of conductive end caps (i.e., monitor the capacitor for failure) (see Fig. 3); but does not explicitly teach a strain monitor configured to detect when said strain detector fractures by sensing a resistance between said pair of conductive end caps.
Regarding the resistance sensing, Feng teaches a strain monitor (i.e., a microprocessor located in either circuit 8 on ceramic body 1 or in keychain-sized device 9, controls a selector in circuit 8 to sequentially measure electrical resistance through each of the plurality pairs of the electrodes) (see paragraph section [0046]) configured to detect when said strain detector fractures by sensing a resistance between said pair of conductive end caps (i.e., the conductivity of the ceramic body is represented by an electrical resistance value that is computed on the basis of the measured electrical current and voltage) (see paragraph section [0041]). In view of the teaching of Feng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optionally measured the resistance of the conductive ceramic body in order to be able to detect microscopic cracks with high sensitivity, accuracy, and reliability. 
Regarding claim 2, Ahmad teaches that said circuit board is a printed circuit board (i.e., printed circuit board assemblies) (see Column 2, lines 6-15).
Regarding claim 3, Ahmad teaches that said fracturable body is rectangular (see Fig. 2).
Regarding claims 7-9, Ahmad as modified by Feng as disclosed above does not directly or explicitly teach that said conductive material covers an entire upper surface of said fracturable body (claim 7); wherein said conductive material covers at least a majority of an upper surface of said fracturable body (claim 8): wherein said conductive material also fractures together with said fracturable body (claim 9).
Regarding the conductive material, Feng teaches that said conductive material covers an entire upper surface of said fracturable body (i.e., advance technical ceramics have electrical conductivity) (see paragraph section [0040]) (claim 7); wherein said conductive material covers at least a majority of an upper surface of said fracturable body (i.e., advance technical ceramics have electrical conductivity) (see paragraph section [0040]) (claim 8): wherein said conductive material also fractures together with said fracturable body (i.e., crack 6, on the surface or in the subsurface of ceramic body 1, will narrow the pathway of electrical current 5, and thus reduce electrical conductivity) (see paragraph section [0042]) (claim 9). In view of the teaching of Feng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optionally used a sensor having a conductive ceramic body (instead of using the strain capacitor) in order to be able to detect microscopic cracks with high sensitivity, accuracy, and reliability.
Regarding claim 11, Ahmad as modified by Feng as disclosed above does not directly or explicitly teach that said strain monitor senses a change in resistance of said resistance between said pair of conductive end caps. However, Feng teaches that said strain monitor senses a change in resistance of said resistance between said pair of conductive end caps (i.e., the conductivity of the ceramic body is represented by an electrical resistance value that is computed on the basis of the measured electrical current and voltage) (see paragraph section [0041]). In view of the teaching of Feng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optionally measured the resistance of the conductive ceramic body (instead of using the strain capacitor) in order to be able to detect microscopic cracks with high sensitivity, accuracy, and reliability. 
Regarding claim 12, Ahmad as modified by Feng as disclosed above does not directly or explicitly teach that said change in resistance is greater than 2 times to indicate said fracture. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set the fracture threshold to be greater than 2 times, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 13, Ahmad as modified by Feng as disclosed above does not directly or explicitly teach that said strain monitor senses at least 10 ohms to indicate said fracture. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set the fracture threshold to be greater than 10 ohms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (U.S. pat. No. 9,086,267) (hereafter Ahmad) in view of Feng (Pub. No. US 2012/0235693) (hereafter Feng) and in further view of Ando et al. (Pub. No. US 2020/0049758) (hereafter Ando)
Regarding claims 4-6, Ahmad as modified by Feng as disclosed above does not directly or explicitly teach that said fracturable body is less than 300 micrometers thick (claim 4); wherein said fracturable body has a length less than 2 mm (claim 5); wherein said fracturable body has a width less than 1 mm (claim 6).
Regarding the dimensions of the fracturable body, Ando teaches a failure prediction device comprising a sacrificial fracture element 4 having a thickness of 0.10mm (see Fig. 3) (claim 4); width L5 (length) of 2 mm (see Fig. 3) (claim 5); depth L2 (width) of 1 mm (see Fig. 3) (claim 6). In view of the teaching of Ando, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the fracturable body with the claimed dimensions in order to form a device suitable for its usage environment. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (U.S. pat. No. 9,086,267) (hereafter Ahmad) in view of Feng (Pub. No. US 2012/0235693) (hereafter Feng) and in further view of Lv et al. (U.S Pat. No. 7,938,012) (hereafter Lv)
Regarding claim 10, Ahmad as modified by Feng as disclosed above does not directly or explicitly teach that said conductive material is less than 10 micrometers thick. However, Lv teaches that said conductive material is less than 10 micrometers thick (i.e., information smart coat 5 comprises sensing layer 2 disposed to subject body 4 and formed of an electrically conductive substances. The sensing layer may have a thickness from 10 nanometers to 100 micrometers. Preferably, the thickness of the sensing layer may be from 100 nanometers to 100 micrometers. More preferably, the thickness of the sensing layer may be from 5 micrometers to 20 micrometers) (see Column 6, lines 1-46). In view of the teaching of Lv, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the conductive material in order to monitor different levels of damage. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855